DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities: claim 2 should be amended to recite “the material loading assembly” in place of “the material loader assembly”, as is consistent with claim 1.  Appropriate correction is required. 

Claim 3 objected to because of the following informalities: claim 3 recites “a latch portion” and “the lock portion”, appearing to reference the same portion of the engagement pin.  Appropriate correction is required.

Claim 11 objected to because of the following informalities: claim 10 recites “The material loading assembly of claim 19”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piona (US-6394496-B1) in view of Hidding (US-7320488-B2).

With regards to claim 1, Piona discloses a material shipping container (76 Figure 17) comprising: 
a container body (78 Figure 17) having a top (80 Figure 19) enclosing a material containing space (Col 1 Para 2); 
a material loading assembly (10 Figure 19) disposed over an opening formed in the top of the container body, the material loading assembly including: 
a door (84 Figure 22) attached to the top of the container body and moveable between an open position (84 Figure 17) to reveal the opening and a closed position (84 Figure 22) to conceal the opening; and 
an operating mechanism (12 Figure 18) including an extension member (42, 18, 40 Figure 5) connected to the door and having a free end (right end of 40, Figure 5) partially extending past an edge of the container body (right edge, Figure 11), wherein the extension member has an engagement pin (40 Figure 5) formed on the free end; and 
a latch mechanism (98 Figure 18) connected at the edge of the container body.
Piona does not disclose that the latch mechanism has a pin seat.
However, Hidding discloses a latch mechanism (Figure 2) configured for securing an engagement pin (20 Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Hidding’s latch mechanism to the container body of Piona for securing the engagement pin when the door is closed and the compression springs (58 Figure 11 – Piona) are compressed. One would have been to add this second latch mechanism to prevent wear by removing strain from the webbing (102 Figure 18 – Piona) while the door is in the closed and latched position.
Thus, Piona in view of Hidding teaches a latch mechanism (Figure 2 – Hidding) connected at the edge of the container body, the latch mechanism having a pin seat (116 Figure 3 – Hidding) formed therein and a locking member (88 Figure 3 – Hidding) positionable between a locked position and an unlocked position (Col 6 Para 3 – Hidding); 
wherein the locking member in the locked position retains the engagement pin in the pin seat for locking the door in the closed position and the locking member in the unlocked position releases the engagement from the pin seat is released from the pin seat for unlocking the door in the closed position so the door is free move from the closed position to the open position (Col 6 Paras 5-6 – Hidding).

With regards to claim 2, Piona in view of Hidding teaches the material shipping container of claim 1, 
the material loader assembly (10 Figure 19 – Piona) further comprise a hinge (14 Figure 5) operably coupling a first edge (left edge, Figure 17) of the door (84 Figure 17) to the container body, wherein the extension member includes an elongated arm (42 Figure 5) connected to a second end (right end, Figure 17) of the door opposite the first edge.

With regards to claim 3, Piona in view of Hidding teaches the material shipping container of claim 1, 
wherein the engagement pin (40 Figure 5 – Piona) comprises a lock portion (portion contacting Hidding’s locking member 88) and a handle portion (portion extending outward through Hidding’s latch) spaced apart from the latch portion.

With regards to claim 4, Piona in view of Hidding teaches the material shipping container of claim 3, wherein the latch mechanism (Figure 2 – Hidding) comprises: 
an attachment bracket (30 Figure 5 – Piona) connected to a side wall (right wall, Figure 11 – Piona) of the container body, a lower capture member (34 Figure 3 – Hidding) having a pin slot (118 Figure 3 – Hidding) formed therein and an upper capture (32 Figure 3 – Hidding) member having the pin seat (116 Figure 3 – Hidding) formed therein and supporting the locking member (88 Figure 3 – Hidding); 
wherein the lower and upper capture members are secured to the attachment bracket so that the pin slot and pin seat are in alignment for receiving the lock portion of the engagement pin when the door is in the closed position (Col 2 Lines 60-67 – Hidding).

With regards to claim 5, Piona in view of Hidding teaches the material shipping container of claim 4, further comprising a locking pin (22, 44 Figure 3 – Hidding) coupled to the locking member (88 Figure 3 – Hidding) for locking and unlocking the latch mechanism (Col 5 Para 2 – Hidding).

With regards to claim 6, Piona in view of Hidding teaches the material shipping container of claim 5, wherein the locking pin (22, 44 Figure 3 – Hidding) extends through a locking pin aperture (56’’ Figure 3 – Hidding) formed in the lower capture member (34 Figure 3 – Hidding).

With regards to claim 7, Piona in view of Hidding teaches the material shipping container of claim 4, wherein the upper capture member (34 Figure 3 – Hidding) includes a pair of brackets (202, 204 Figure 3 – Hidding) arranged in spaced relation and having a bearing element (102 Figure 3 – Hidding) disposed therebetween for supporting the locking member (88 Figure 3 – Hidding).

With regards to claim 8, Piona discloses a material loading assembly (10 Figure 19) for a shipping container (76 Figure 17) having a top (80 Figure 19) enclosing a material containing space (Col 1 Para 2), the material loading assembly comprising: 
a door (84 Figure 22) configured to cover an opening in the top of the shipping container; 
an operating mechanism (12 Figure 18) including an extension member (42, 18, 40 Figure 5) connected to the door and having a free end (right end of 40, Figure 5) extending past an edge (right edge, Figure 11) of the door, wherein the extension member has an engagement pin (40 Figure 5) formed on the free end; and 
a latch mechanism (98 Figure 18) configured to be attached at an edge of the shipping container.
Piona does not disclose that the latch mechanism has a pin seat.
However, Hidding discloses a latch mechanism (Figure 2) configured for securing an engagement pin (20 Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Hidding’s latch mechanism to the container body of Piona for securing the engagement pin when the door is closed and the compression springs (58 Figure 11 – Piona) are compressed. One would have been to add this second latch mechanism to prevent wear by removing strain from the webbing (102 Figure 18 – Piona) while the door is in the closed and latched position.
Thus, Piona in view of Hidding teaches the latch mechanism (Figure 2 – Hidding) having a pin seat (116 Figure 3 – Hidding) formed therein and a locking member (88 Figure 3 – Hidding) positionable between a locked position and an unlocked position (Col 6 Para 3 – Hidding); 
wherein the locking member in the locked position retains the engagement pin in the pin seat for locking the door in a closed position and the locking member in the unlocked position releases the engagement from the pin seat for unlocking the door in the closed position so the door is free move from the closed position to an open position (Col 6 Paras 5-6 – Hidding).

With regards to claim 9, Piona in view of Hidding teaches the material loading assembly of claim 8, further comprising a hinge (14 Figure 5) extending from a first edge (left edge, Figure 17) of the door (84 Figure 17) and configured to couple with the shipping container, wherein the extension member includes an elongated arm (42 Figure 5) connected to a second end (right end, Figure 17) of the door opposite the first edge.

With regards to claim 10, Piona in view of Hidding teaches the material loading assembly of claim 8, wherein the engagement pin (40 Figure 5 – Piona) comprises a lock portion (portion contacting Hidding’s locking member 88) and a handle portion (portion extending outward through Hidding’s latch) spaced apart from the latch portion.

With regards to claim 11, Piona in view of Hidding teaches the material loading assembly of claim 19 (interpreted as referring to claim 9), 
wherein the latch mechanism (Figure 2 – Hidding) comprises: an attachment bracket (30 Figure 5 – Piona) configured to connect to the shipping container, a lower capture member (34 Figure 3 – Hidding) having a pin slot (118 Figure 3 – Hidding) formed therein and an upper capture (32 Figure 3 – Hidding) member having the pin seat (116 Figure 3 – Hidding) formed therein and supporting the locking member (88 Figure 3 – Hidding); 
wherein the lower and upper capture members are secured to the attachment bracket so that the pin slot and pin seat are in alignment for receiving the lock portion of the engagement pin when the door is in the closed position (Col 2 Lines 60-67 – Hidding).

With regards to claim 12, Piona in view of Hidding teaches the material loading assembly of claim 11, further comprising a locking pin (22, 44 Figure 3 – Hidding) coupled to the locking member (88 Figure 3 – Hidding) for locking and unlocking the latch mechanism (Col 5 Para 2 – Hidding).

With regards to claim 13, Piona in view of Hidding teaches the material loading assembly of claim 12, wherein the locking pin (22, 44 Figure 3 – Hidding) extends through a locking pin aperture (56’’ Figure 3 – Hidding) formed in the lower capture member (34 Figure 3 – Hidding).

With regards to claim 14, Piona in view of Hidding teaches the material loading assembly of claim 10, wherein the upper capture member (34 Figure 3 – Hidding) includes a pair of brackets (202, 204 Figure 3 – Hidding) arranged in spaced relation and having a bearing element (102 Figure 3 – Hidding) disposed therebetween for supporting the locking member (88 Figure 3 – Hidding).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10676967-B2: A related latch mechanism.
US-8075027-B2: A related latch mechanism.
US-7726707-B2: A related latch mechanism.
US-4545523-A: A related container assembly.
US-10272814-B2: A related container assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675